DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto et al., US Patent Publication 2015/0177937 in view of Kim et al., US Patent Publication 2019/0080572.
Regarding independent claim 1, Poletto et al. teaches a method comprising: 
at an electronic device in communication with a display generation component and one or more input devices (figure 12 shows all relevant connections): 
displaying, via the display generation component, a user interface that includes a respective user interface element having a first appearance (figures 2-7 show the display with a user interface such as the display interface 202 having buttons such as 204); 
while displaying the respective user interface element having the first appearance, detecting, via the one or more input devices, based on a pose of a physical feature of a user, that attention of the user of the electronic device is directed to the respective user interface element (paragraph 0062 explains that a first gesture may be detected with the display interface to signify attention to the button where the first gesture is given to be a pose of a physical feature of a user like finger or hand position based on interactions with sensors as given in paragraph 0024); 
in response to detecting that the attention of the user of the electronic device is directed to the respective user interface element, in accordance with a determination that one or more first criteria are satisfied (criteria to show selection of user interface element to cause a collection to be displayed), updating the respective user interface element to visually separate the respective user interface element from a portion of the user interface that has a predetermined spatial relationship to the respective user interface element to have a second appearance, different from the first appearance (paragraph 0067 explains the pop-up feature to spatially separate the collection from the round button of the user interface element); 
while the respective user interface element has the second appearance (to display the collection as shown in figures 3-7), detecting, via the one or more input devices, based on the pose of the physical feature of the user, a second user input (paragraph 0083 describes the second gesture that is detected) that corresponds to activation of the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation); and 
in response to detecting the second user input directed to the respective user interface element (based on gesture recognitions as given in paragraph 0034): 
in accordance with a determination that the second user input satisfies one or more second criteria (to be recognized as the desired gesture to correspond to the desired corresponding action as given in paragraph 0034), performing a selection operation associated with the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation) and updating the respective user interface element by reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (paragraph 0067 explains how the collection recedes based on a user gesture being detected); and 
in accordance with a determination that the second user input does not satisfy the one or more second criteria while the attention of the user is still determined to be directed to the respective user interface element, forgoing performing the selection operation associated with the respective user interface element without reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (if the gesture does not satisfy the criteria to be registered as a gesture selection, then no changes are made and the collection is still displayed with no changes to the display but no selection made as given in paragraph 0042 to suggest selection).
Poletto et al. teaches a visual change based on the entire display such that the input causes changes to the button and a collection but does not teach a change to just the button itself. Kim et al. teaches a visual change to a selected button to depict the selection (paragraphs 0099 and 0102 describe the change in color or shape using animation that is used to depict selection of a button as shown in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the same visual effects on a selected button as taught by Kim et al. into the system of Poletto et al. The rationale to combine would be so that the selected button 610 can be distinguished from the non-selected buttons (paragraph 0099of Kim et al.).
Regarding claim 2, Poletto et al. teaches the method of claim 1, further comprising: 
while the respective user interface element has the second appearance, detecting, via the one or more input devices, based on the pose of the physical feature of the user, that the attention of the user of the electronic device is not directed to the respective user interface element (paragraph 0067 describes the situation where the collection of content items is popped out to be the second appearance but no interaction gesture is performed for a defined period of time); and 
in response to detecting that the attention of the user of the electronic device is not directed to the respective user interface element, updating the respective user interface element by reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (paragraph 0067 explains that if the gesture to establish user attention is not performed for a defined time, the collection recedes to reduce the spatial separation of the pop out feature).
Regarding claim 3, Poletto et al. teaches the method of claim 1, wherein the second user input satisfies the one or more second criteria, the method further comprising: 
while detecting the second user input directed to the respective user interface element and before the second user input satisfies the one or more second criteria, updating the respective user interface element by reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element in accordance with progress of the second user input towards satisfying the one or more second criteria (paragraph 0067 explains that “an additional gesture may be performed that may cause the collection to recede back and no longer be displayed” such that the amount of separation reduces as the selection gesture is not detected to satisfy the given criteria but the recede gesture is detected and since the selection gesture is not detected but the recede gesture is, the spatial relationship is changed in its entirety as a binary option).
Regarding claim 4, Poletto et al. teaches the method of claim 1, wherein detecting, based on the pose of the physical feature of the user, that the attention of the user of the electronic device is directed to the respective user interface element includes detecting, via an eye tracking device in communication with the electronic device, that a gaze of the user is directed to the respective user interface element (paragraphs 0024, 0062, and 0080 all explain that eye tracking or retinal tracking are part of the gesture detected to determine that the user attention is directed to the user interface element).
Regarding claim 5, Poletto et al. teaches the method of claim 1, wherein detecting, based on the pose of the physical feature of the user, that the attention of the user of the electronic device is directed to the respective user interface element includes detecting, via an eye tracking device and a hand tracking device in communication with the electronic device, that a gaze of the user is directed to the respective user interface element and a hand of the user is in a predetermined pose (paragraphs 0062 and 0080 all explain that eye tracking or retinal tracking are part of the gesture detected to determine that the user attention is directed to the user interface element as used in combination with hand gesture tracking).
Regarding claim 6, Poletto et al. teaches the method of claim 1, wherein detecting, based on the pose of the physical feature of the user, the second user input that corresponds to the activation of the respective user interface element includes detecting, via a hand tracking device in communication with the electronic device, a portion of a hand of the user of the electronic device at a location corresponding to the respective user interface element (paragraphs 0034, 0062, and 0080 all explain that hand gestures are detected including those that touch the user interface element).
Regarding claim 7, Poletto et al. teaches the method of claim 1, wherein detecting, based on the pose of the physical feature of the user, the second user input that corresponds to the activation of the respective user interface element includes detecting, via an eye tracking device and a hand tracking device in communication with the electronic device, a respective gesture performed by a hand of the user of the electronic device while a gaze of the user of the electronic device directed to the respective user interface element (paragraphs 0062 and 0080 all explain that eye tracking or retinal tracking are part of the gesture detected to determine that the user attention is directed to the user interface element as used in combination with hand gesture tracking).
Regarding claim 8, Kim et al. teaches further the method of claim 1, wherein: 
before detecting the second user input directed to the respective user interface element, the respective user interface element is displayed with a respective visual characteristic having a first value while the respective user interface element is visually separated from the portion of the user interface (figure 7 shows the situation described in paragraph 0102 where a button is depicted differently before selection), and 
performing the selection operation associated with the respective user interface element includes displaying the respective user interface element with the respective visual characteristic having a second value, different from the first value, while the amount of separation between the respective user interface element and the portion of the user interface is reduced (figure 7 shows the situation described in paragraph 0102 where a button is depicted differently after selection, including using animation or changes in shape to reduce the separation between it and other elements).
Regarding claim 9, Poletto et al. teaches the method of claim 1, wherein the second user input satisfies the one or more second criteria when the second user input includes a gaze of the user of the electronic device directed to the respective user interface element for longer than a time threshold (paragraphs 0024, 0062, and 0080 all explain that eye tracking or retinal tracking are part of the gesture detected to determine that the user attention is directed to the user interface element and the time threshold is the amount of time used to detect the gaze).
Regarding claim 10, Poletto et al. teaches the method of claim 1, further comprising: 
while the respective user interface element has the second appearance (paragraph 0067 explains the pop-up feature to spatially separate the collection from the round button of the user interface element to create a second appearance), detecting, via a hand tracking device in communication with the electronic device, that a hand of the user of the electronic device is at a respective location that corresponds to a location for interacting with the respective user interface element (paragraphs 0034, 0062, and 0080 all explain that hand gestures are detected including those that touch the user interface element); and 
in response to detecting that the hand of the user of the electronic device is at the respective location, updating the respective user interface element to further visually separate the respective user interface element from the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (paragraph 0051 explains how swipes, or hand movements in the directions of arrows 612 and 614 of figure 6, can change the spatial relationships of the elements by changing the layout).
Regarding claim 11, Poletto et al. teaches the method of claim 1, wherein: the respective user interface element having the second appearance is associated with a first hierarchical level in the user interface, and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element is associated with a second hierarchical level, different from the first hierarchical level (figures 3-7 show how the collections of the second appearance are at a different hierarchal level or location than just the user interface element).
Regarding claim 12, Poletto et al. teaches the method of claim 1, wherein: 
detecting the second user input (additional gesture described in paragraph 0067) includes detecting, via a hand tracking device in communication with the electronic device, hand input from the user of the electronic device corresponding to movement of the respective user interface element back towards the portion of the user interface (paragraphs 0034, 0062, and 0080 all explain that hand gestures are detected including those that touch the user interface element), the method further comprising: 
in response to detecting the second user input, updating the respective user interface element to reduce the amount of separation between the respective user interface element and the portion of the user interface (paragraph 0067 explains that “an additional gesture may be performed that may cause the collection to recede back”), 
wherein the second user input satisfies the one or more second criteria when the hand input corresponds to movement of the respective user interface element to within a threshold distance from the portion of the user interface (paragraph 0062 explains the different types of gestures that are recognized, including movements like swipes, that have different criteria for each).
Regarding claim 13, Poletto et al. teaches the method of claim 12, further comprising: 
after the second user input satisfies the one or more second criteria (to be properly detected as the given gesture as given in paragraph 0034) and while the respective user interface element is within the threshold distance from the portion of the user interface, detecting, via the hand tracking device, further hand input from the user of the electronic device corresponding to movement of the respective user interface element back towards the portion of the user interface (paragraph 0051 describes the swipes and locations detected along directions of arrows 612 and 614 of figure 6 based on detections of the gestures described in paragraph 0034); and 
in response to detecting the further hand input, moving the respective user interface element and the portion of the user interface in accordance with the further hand input (paragraph 0051 explains how swipes, or hand movements in the directions of arrows 612 and 614 of figure 6, can change the spatial relationships of the elements by changing the layout).
Regarding claim 14, Poletto et al. teaches the method of claim 12, further comprising: 
in response to detecting the second user input (paragraph 0051 describes the additional gesture detected in the direction of arrows 612 or 614 of figure 6): 
in accordance with a determination that the hand input corresponds to movement of the respective user interface element back towards the portion of the user interface that is less than a threshold amount of movement, moving the respective user interface element back towards the portion of the user interface in accordance with the hand input without moving the portion of the user interface, to reduce the amount of separation between the respective user interface element and the portion of the user interface (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections such that a small swipe in a certain direction will reduce the separation); and 
in accordance with a determination that the hand input corresponds to movement of the respective user interface element back towards the portion of the user interface that is greater than the threshold amount of movement (the amount to cause the desired swipe effect), moving the respective user interface element and moving the portion of the user interface in accordance with the hand input (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections).
Regarding claim 15, Poletto et al. teaches the method of claim 1, wherein updating the respective user interface element by reducing the amount of separation between the respective user interface element and the portion of the user interface includes moving the respective user interface element and the portion of the user interface with inertia in accordance with a movement component of the second user input (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections), the method further comprising: 
detecting a termination of the second user input directed to the respective user interface element (end of swipe detected based on gesture recognition of paragraphs 0034 and 0040); and 
in response to detecting the termination of the second user input directed to the respective user interface element, moving the respective user interface element and the portion of the user interface in a direction opposite to the movement of the respective user interface element and the portion of the user interface that was in response to the second user input (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections when the swipe is finished in the desired direction as given in paragraph 0051).
Regarding claim 16, Poletto et al. teaches the method of claim 15, wherein detecting the second user input includes detecting a portion of a hand of the user of the electronic device at a location corresponding to the respective user interface element (paragraph 0034 explains the gesture detection, including location of gesture), the method further comprising: 
while the respective user interface element has the second appearance, detecting, via a hand tracking device in communication with the electronic device, a respective input including a respective gesture performed by the hand of the user while the hand of the user is at a location that does not correspond to the respective user interface element (paragraph 0034 explains the gesture detection that occurs when the collection is displayed for the second appearance as shown in figures 3-7 to include gestures on the directions of the arrows of figure 6 that are not on the user interface element of button 604); 
in response to detecting the respective input: 
in accordance with a determination based on the respective gesture performed by the hand of the user while the hand of the user is at a location that does not correspond to the respective user interface element, that the respective input satisfies one or more third criteria, updating the respective user interface element by reducing the amount of separation between the respective user interface element and the portion of the user interface, including moving the respective user interface element and the portion of the user interface with inertia (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections when the swipe is finished in the desired direction as given in paragraph 0051 to cause the changes of separation based on the swiping on the directions of the arrows instead of on the button); 
detecting a termination of the respective input (end of swipe detected based on gesture recognition of paragraphs 0034 and 0040); and 
in response to detecting the termination of the respective input, moving the respective user interface element and the portion of the user interface in a direction opposite to the movement of the respective user interface element and the portion of the user interface that was in response to the respective input (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections when the swipe is finished in the desired direction as given in paragraph 0051).
Regarding claim 17, Poletto et al. teaches the method of claim 15, wherein detecting the second user input includes detecting a portion of a hand of the user of the electronic device at a location corresponding to the respective user interface element (paragraphs 0034, 0062, and 0080 all explain that hand gestures are detected including those that touch the user interface element), the method further comprising: 
while the respective user interface element has the second appearance, detecting, via an eye tracking device in communication with the electronic device, a respective input including a gaze of the user directed to the respective user interface element (paragraphs 0024, 0062, and 0080 all explain that eye tracking or retinal tracking are part of the gesture detected to determine that the user attention is directed to the user interface element); 
in response to detecting the respective input: 
in accordance with a determination based on the gaze of the user directed to the respective user interface element that the respective input satisfies one or more third criteria, updating the respective user interface element by reducing the amount of separation between the respective user interface element and the portion of the user interface (paragraph 0067 explains how an additional gesture, including the eye tracking or retinal tracking are part of the gesture as given in paragraphs 0024, 0062, and 0080, can be used to cause the collection to recede), including moving the respective user interface element and the portion of the user interface with inertia (paragraph 0048 describes how the gesture duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections when the gesture is finished in the desired direction as given in paragraph 0051); 
detecting a termination of the respective input (end of swipe detected based on gesture recognition of paragraphs 0034 and 0040); and 
in response to detecting the termination of the respective input, moving the respective user interface element and the portion of the user interface in a direction opposite to the movement of the respective user interface element and the portion of the user interface that was in response to the respective input (paragraph 0048 describes how the swipe duration and distance is used to control the display where paragraph 0045 explains how the number shown across the screen can be controlled to change the layout and distances between the button and collections when the swipe is finished in the desired direction as given in paragraph 0051).
Regarding independent claim 18, Poletto et al. teaches an electronic device, comprising: 
one or more processors (as described in paragraphs 0028, 0053, 0061, 0065, 0069, 0114, and 0115); 
memory (described in paragraph 0005); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (described in paragraph 0005, as explained further in paragraphs 0023, 0115, 0117) for: 
displaying, via a display generation component, a user interface that includes a respective user interface element having a first appearance (figures 2-7 show the display with a user interface such as the display interface 202 having buttons such as 204); 
while displaying the respective user interface element having the first appearance, detecting, via one or more input devices, based on a pose of a physical feature of a user, that attention of the user of the electronic device is directed to the respective user interface element (paragraph 0062 explains that a first gesture may be detected with the display interface to signify attention to the button where the first gesture is given to be a pose of a physical feature of a user like finger or hand position based on interactions with sensors as given in paragraph 0024); 
in response to detecting that the attention of the user of the electronic device is directed to the respective user interface element, in accordance with a determination that one or more first criteria are satisfied (criteria to show selection of user interface element to cause a collection to be displayed), updating the respective user interface element to visually separate the respective user interface element from a portion of the user interface that has a predetermined spatial relationship to the respective user interface element to have a second appearance, different from the first appearance (paragraph 0067 explains the pop-up feature to spatially separate the collection from the round button of the user interface element); 
while the respective user interface element has the second appearance (to display the collection as shown in figures 3-7), detecting, via the one or more input devices, based on the pose of the physical feature of the user, a second user input (paragraph 0083 describes the second gesture that is detected) that corresponds to activation of the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation); and 
in response to detecting the second user input directed to the respective user interface element (based on gesture recognitions as given in paragraph 0034): 
in accordance with a determination that the second user input satisfies one or more second criteria (to be recognized as the desired gesture to correspond to the desired corresponding action as given in paragraph 0034), performing a selection operation associated with the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation) and updating the respective user interface element by reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (paragraph 0067 explains how the collection recedes based on a user gesture being detected); and 
in accordance with a determination that the second user input does not satisfy the one or more second criteria while the attention of the user is still determined to be directed to the respective user interface element, forgoing performing the selection operation associated with the respective user interface element without reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (if the gesture does not satisfy the criteria to be registered as a gesture selection, then no changes are made and the collection is still displayed with no changes to the display but no selection made as given in paragraph 0042 to suggest selection). 
Poletto et al. teaches a visual change based on the entire display such that the input causes changes to the button and a collection but does not teach a change to just the button itself. Kim et al. teaches a visual change to a selected button to depict the selection (paragraphs 0099 and 0102 describe the change in color or shape using animation that is used to depict selection of a button as shown in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the same visual effects on a selected button as taught by Kim et al. into the system of Poletto et al. The rationale to combine would be so that the selected button 610 can be distinguished from the non-selected buttons (paragraph 0099of Kim et al.).
Regarding independent claim 19, Poletto et al. teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device (described in paragraphs 0023, 0115, 0117), cause the electronic device to: 
display, via a display generation component, a user interface that includes a respective user interface element having a first appearance (figures 2-7 show the display with a user interface such as the display interface 202 having buttons such as 204); 
while displaying the respective user interface element having the first appearance, detect, via one or more input devices, based on a pose of a physical feature of a user, that attention of the user of the electronic device is directed to the respective user interface element (paragraph 0062 explains that a first gesture may be detected with the display interface to signify attention to the button where the first gesture is given to be a pose of a physical feature of a user like finger or hand position based on interactions with sensors as given in paragraph 0024); 
in response to detecting that the attention of the user of the electronic device is directed to the respective user interface element, in accordance with a determination that one or more first criteria are satisfied (criteria to show selection of user interface element to cause a collection to be displayed), update the respective user interface element to visually separate the respective user interface element from a portion of the user interface that has a predetermined spatial relationship to the respective user interface element to have a second appearance, different from the first appearance (paragraph 0067 explains the pop-up feature to spatially separate the collection from the round button of the user interface element); 
while the respective user interface element has the second appearance (to display the collection as shown in figures 3-7), detecting, via the one or more input devices, based on the pose of the physical feature of the user, a second user input (paragraph 0083 describes the second gesture that is detected) that corresponds to activation of the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation); and 
in response to detecting the second user input directed to the respective user interface element (based on gesture recognitions as given in paragraph 0034): 
in accordance with a determination that the second user input satisfies one or more second criteria (to be recognized as the desired gesture to correspond to the desired corresponding action as given in paragraph 0034), perform a selection operation associated with the respective user interface element (paragraph 0042 describes how a gesture may be performed to select a particular content item within the collection for activation) and updating the respective user interface element by reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (paragraph 0067 explains how the collection recedes based on a user gesture being detected); and 
in accordance with a determination that the second user input does not satisfy the one or more second criteria while the attention of the user is still determined to be directed to the respective user interface element, forgo performing the selection operation associated with the respective user interface element without reducing an amount of separation between the respective user interface element and the portion of the user interface that has the predetermined spatial relationship to the respective user interface element (if the gesture does not satisfy the criteria to be registered as a gesture selection, then no changes are made and the collection is still displayed with no changes to the display but no selection made as given in paragraph 0042 to suggest selection).
Poletto et al. teaches a visual change based on the entire display such that the input causes changes to the button and a collection but does not teach a change to just the button itself. Kim et al. teaches a visual change to a selected button to depict the selection (paragraphs 0099 and 0102 describe the change in color or shape using animation that is used to depict selection of a button as shown in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the same visual effects on a selected button as taught by Kim et al. into the system of Poletto et al. The rationale to combine would be so that the selected button 610 can be distinguished from the non-selected buttons (paragraph 0099of Kim et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulzacki teaches similar gesture detection and Fink teaches similar visual changes of selected buttons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627